department of the treasury internal_revenue_service washington d c date number release date cc dom fs it a tl-n-3293-99 uilc 453b internal_revenue_service national_office field_service_advice memorandum for district_counsel north-south carolina district greensboro cc set ncs gbo attn steven m webster senior attorney deborah butler assistant chief_counsel field service cc dom fs from subject sale of stock under installment_method this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend mr x mr y mr z corp a corp b corp c corp d b c dollar_figured dollar_figuree dollar_figuref g tl-n-3293-99 dollar_figureh i dollar_figurej dollar_figurek dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu v w dollar_figurex dollar_figurey dollar_figurez dollar_figureaa bb calendar_year calendar_year calendar_year calendar_year tax_year tax_year tax_year tax_year tax_year tax_year tax_year tax_year tax_year tax_year tax_year issue the correct treatment in tax_year of final payments made to settle an earlier buyout agreement of stock owned by the taxpayer mr x tl-n-3293-99 conclusion the buyout agreement executed in tax_year should be treated as a contingent installment_sale basis should have been recovered ratably in accordance with temp sec_15 c the payments made in tax_year should be treated as disposition of an installment_obligation under sec_453b in addition the charitable_contribution of an interest in the buyout agreement would produce a disposition under sec_453b facts background in calendar_year mr y and mr z formed corp a to own and operate serving the general_public corp b was formed as the operating company one of the first business entities was owned by mr x mr x expressed an interest in the business and became involved while mr y handled the business entities and other operations from corp b's inception corp c owned most of corp b’s stock and corp a owned the rest corp c later became corp d mr x acquired stock in corp d while he was employed by corp b and eventually accumulated b shares mr x worked for corp b until about calendar years or apparently mr x became dissatisfied with the way the business was being run and left the company there is evidence that mr x was instrumental in the developmental stages of corp b in addition there is evidence that mr x was involved in fending off a hostile takeover in calendar_year mr x may have acquired many of his shares in corp d during the takeover attempt agreement in tax_year early in tax_year corp d was merged into corp a which became the sole stockholder of corp b under the merger agreement each share of corp d common_stock would be exchanged for one share of corp a special common_stock prior to the merger mr x owned c of the corp d common_stock although corp d common_stock was not appraised at the time of the merger records show that it was purchased by the public the year before for a low of dollar_figured and a high of dollar_figuree per share other known transactions in that year including shares tl-n-3293-99 purchased and sold by officers and directors of the corporation show the stock reached a high of dollar_figuref per share mr x was dissatisfied with the merger accordingly he exercised dissenter's rights to the merger and elected to receive the value of his shares of corp d common_stock negotiations ensued and mr x and corp a entered into the settlement agreement which provided the following would be paid to mr x a g-year dollar_figureh unsecured promissory note paying interest only at i per annum amounts labeled as bonus compensation in the agreement to be made for the period during which the note was outstanding and equal to a one-time payment of dollar_figurej plus an annual payment which apparently was equal to c of corp b's annual net after tax earnings in excess of dollar_figurek to be made for the period during which the note was outstanding the bonus compensation provision stated that it was additional compensation_for past and future services to corp b and in recognition of mr x's contribution to the past success of corp b and for the valuable consideration reflected in the agreements of sec_4 sec_4 is titled goodwill and support of mr x and reads as follows mr x agrees that for so long as the note is outstanding he will support the management of corp b and not take any_action that may damage the business reputation of corp b or interfere with the ongoing business of corp b in any way mr x acknowledges and agrees i that his agreement in this regard is an important consideration to corp a with respect to corp a's obligations under sec_2 hereof ii that corp a would not have included in this agreement the terms contained in sec_2 hereof if this agreement was not explicitly a provision hereof there is no evidence that mr x performed any services to corp b or corp a after leaving the corp b prior to the merger other than to offer his unsolicited advice occasionally there was no requirement under the agreement that mr x perform services in the future corp a paid mr x interest on the note in tax_year sec_1 though in addition it paid the following amounts under the bonus compensation provision tl-n-3293-99 tax_year - dollar_figurem tax_year - dollar_figuren tax_year - dollar_figureo tax_year - dollar_figurep tax_year - dollar_figureq tax_year - dollar_figurer in tax years though no amounts were paid under the bonus compensation provision there is evidence that mr x did not report any of the payments attributable to the tax_year agreement on his returns for tax_year sec_1 through agreement in tax_year under the terms of the note which were incorporated into the tax_year agreement either party could call the agreement after bb years with a prepayment premium based on a formula incorporating the bonus compensation provision late in tax_year corp a decided to call the note in accordance with its terms negotiations ensued but mr x appeared unwilling to have the note called under any circumstances there is evidence that mr x believed he had an informal promise from mr y that the note would remain outstanding until maturity and that he considered himself to still be a stockholder in corp b with a c ownership_interest his counteroffers for accepting the call were based on his receiving c of the total value of corp b which was estimated to be from dollar_figures to dollar_figuret mr x also contended that corp a was in breach of the tax_year agreement he asserted that corp b had begun to pay corp a unreasonable management fees subsequent to the tax_year agreement which directly affected his bonus compensation payments mr x apparently argued that the management fees were an unreasonable intercompany expense that should have been reversed before calculating the yearly bonus compensation payments if mr x was correct he was due roughly dollar_figureu in additional payments under the bonus compensation provision for the tax years prior to tax_year corp a contended that the management fees paid_by corp b to corp a were reasonable payments for the leadership guidance and management services provided by a parent to its subsidiary during a difficult period in the corporate history in recent years corp b was under intense competition pressures in tax_year mr x created what has been characterized as a charitable_remainder_unitrust trust a and a charitable_trust trust b mr x transferred into the trusts his interest in the tax_year agreement excluding his rights in the promissory note and his rights to the bonus compensation payments trust a received a v undivided_interest in the described property and a charitable_trust tl-n-3293-99 received a w undivided_interest it is not clear what rights to payments mr x had under tax_year agreement other than those excluded from the contribution an agreement regarding settlement of claims was reached later in tax_year those representing corp a and b decided it was in the best interest of those corporations to pay dollar_figurex to end the matter their decision in large part was influenced by corp a learning that mr x intended to donate through the two trusts a substantial portion of the settlement to a local educational_institution the tax_year settlement agreed upon the following amounts dollar_figureh paid pursuant to the promissory note dollar_figurey dollar_figurez paid pursuant to the prepayment premium based on the bonus compensation provision paid under the remaining provisions of the tax_year agreement to fund the two trusts __________ dollar_figurex with respect to the remaining provisions aspect of the tax_year agreement the document provides that the amounts - shall be paid in complete satisfaction of the disputes relating to corp a’s obligations under the remaining provisions of the tax_year agreement excluding corp a's obligations under the note and paragraph a of the tax_year a greement mr x reported dollar_figureh and dollar_figurey as capital_gain items on his tax_year federal_income_tax return he also claimed a basis of dollar_figureaa which was apparently his basis in his stock law and analysis installment_sale as a general_rule under sec_453 income from an installment_sale is taken into account under the installment_method sec_453 defines installment_sale to mean a disposition of property where at least payment is to received after the close of the taxable_year in which the disposition occurs for the purpose of sec_453 payments do not include evidences of indebtedness of the purchaser that are not payable on demand readily tradeable or unsecured see sec_453 temp treas reg tl-n-3293-99 sec_15a_453-1 the tax_year agreement is an installment_sale because at least one payment attributable to the sale of the stock at the very least the payment on the note was to be received after tax_year the year of the sale the term installment_sale includes dispositions from which payment is to be received in a lump sum in a taxable_year after the year_of_sale temp sec_15a_453-1 sec_453 defines installment_method to mean a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total price contingent_payment_sale a contingent_payment_sale is a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which that sale_or_other_disposition occurs sec_15a_453-1 the sale occurring in year in the present case would be a contingent_payment_sale because of the payments contingent on the net_income of corp b prior to the enactment of the installment_sale revision act in p l a sale for a contingent price did not qualify as an installment_sale s rept no 96th cong 2d sess citing gralap v united_states 458_f2d_1158 10th cir in re steen 509_f2d_1398 9th cir the act enacted sec_453 which required the secretary to prescribe regulations which provide for the ratable basis recovery in transactions where the gross_profit or the total_contract_price or both cannot be readily ascertained because of the contingent payments no maximum selling_price for the stock could be determined by the end of tax_year however the maximum period over which payments would be received was known that is the period of the note or b years under the regulations when a stated maximum selling_price cannot be determined as of the close of the taxable_year in which the sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sale price agreement is fixed the taxpayer’s basis inclusive of selling_expenses shall be allocated to the taxable years in which payment may be received under the agreement in equal annual increments temp sec_15a_453-1 therefore mr x should have been recovering g of his basi sec_1 the prohibition currently found in sec_453 which denies the use of the installment_method to certain stocks and securities is not applicable to sales occurring in the tax_year in question tl-n-3293-99 in the stock each year that part of the installment_obligation that is the part represented by the note is fixed and part of the obligation is contingent does not change this result see temp sec_15a_453-1 ex however in several taxable years mr x received no payments except interest although bonus compensation payments were provided for each year temp sec_15a_453-1 provides that if no payment is received or the amount of the payment received exclusive of interest is less than the basis allocated to that taxable_year no loss shall be allowed except in circumstances not relevant here when no loss is allowed the unrecovered portion of the basis allocated to the taxable_year shall be carried forward to the next succeeding taxable_year id thus under the facts presented the part of the basis that otherwise would have been allocable to tax years through will be carried over to tax_year election out of the installment_method under sec_453 sec_453 does not apply to any disposition if the taxpayer elects to have it not apply under the regulations unless the taxpayer elects not to report the sale on the installment_method a contingent_payment_sale must be reported on the installment_method see sec_15a_453-1 sec_453 states that except as otherwise provided by regulations an election under sec_453 may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer’s return for the taxable_year in which the disposition occurs temp sec_15 d i requires that the election be made in the manner prescribed by the appropriate forms for the taxpayer’s return for the taxable_year of the sale a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed for the taxable_year in which the installment_sale occurs will be considered to have made an effective election out of the installment_method id there is no evidence the that mr x made a qualifying election out of the installment_sale_method disposition of an installment_obligation under sec_453b if an installment_obligation is satisfied at other than its face value or distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result to the extent of the difference between the basis of the obligation and the amount_realized in the case of satisfaction at other than face value or a sale_or_exchange or the fair_market_value of the obligation at the time of distribution transmission or disposition in the case of the distribution transmission or tl-n-3293-99 disposition otherwise than by sale_or_exchange any gain_or_loss so resulting shall be considered as resulting from the sale_or_exchange of the property in respect of which the installment_obligation was received sec_453b defines the basis of an installment_obligation as the excess of the face value of the obligation over an amount equal to the income which would be returnable were the obligation satisfied in full it is clear under the regulations that a installment_obligation can contain both a fixed amount component and a contingent component as does the installment_obligation in the present case see sec_15a_453-1 in short the tax_year agreement is an installment_obligation mr x gave an interest in the tax_year agreement to trusts a and b the contribution of a installment_obligation to charity is considered a disposition revrul_79_371 1979_2_cb_294 as a result mr x would have a gain calculated under sec_453b and sec_453b when the contribution was made mr x would also have a gain calculated under sec_453b and sec_453b when the installment_obligation is subsequently paid off under the tax_year agreement at an amount other than face value of the note under the flush language of sec_453 the character of the gain will be determined by the nature of the property sold in tax_year case development hazards and other considerations characterization of the contingent payments the characterization of the payments contingent upon net_income of corp b could have an impact on how the sale should be treated you would like to argue that the amounts are ordinary_income however as discussed below this characterization potentially cuts both ways because the installment_method may not be available if the payments are for past services in addition we think it will difficult if not inappropriate to characterize the amounts as ordinary_income whether as compensation or otherwise certainly in certain circumstances taxpayers can be held to allocations under a contract and in the present case the tax_year agreement characterized the contingent payments as compensation the amount of proof required for a taxpayer to challenge its characterization of an allocation depends upon the circuit and the court it is service position that taxpayers must meet the rule_of 378_f2d_771 3d cir cert_denied 389_us_858 however only certain courts have adopted danielson see eg 35_f3d_1570 fed cir 746_f2d_319 6th cir 730_f2d_718 11th cir cert_denied 469_us_882 641_f2d_376 5th cir cert_denied 454_us_868 under danielson a taxpayer is bound for tax purposes by contracts to which it agreed absent evidence adducing proof which would be sufficient to alter the terms or to show the contract unenforceable because of mistake undue influence fraud or duress courts that have rejected danielson still generally follow 264_f2d_305 2d cir and require that taxpayers adduce strong_proof in taking a tax position at variance with their contracts see 102_tc_406 and the cases cited therein for example the tax_court has adopted the strong_proof rule and has refused apply danielson outside of circuits that recognize it see eg 92_tc_138 the present case which arises in the fourth circuit is potentially governed by a another standard the economic reality test see 401_f2d_324 4th cir the two prongs of the strong_proof rule developed in the ninth circuit are the same two prongs of the economic reality test found in general insurance f 2d pincite which cites the same ninth circuit cases as their source see 594_f2d_832 ct_cl which discusses this development 294_f2d_52 9th cir agreed with the language in ullman regarding the necessity of strong_proof but added that the covenant that was the subject of the suit must have some independent basis in fact or arguable relationship with business reality 314_f2d_1 9th cir added the requirement of an intent to make an allocation to the item in question at the time of the agreement the strong_proof rule is now stated to require that the taxpayer show strong_proof that the asserted allocation is correct based on the intent of the parties and economic realities meredith corp v commissioner t c pincite citing 76_tc_239 thus it has been held that the economic reality test and strong_proof rule are the same standard montelepre systems inc v commissioner tcmemo_1991_46 aff'd 956_f2d_496 5th cir citing 58_tc_610 the strong_proof rule requires a showing of somewhat more than a preponderance_of_the_evidence and somewhat less than danielson 87_tc_1417 ndollar_figure acq in result in part 1990_2_cb_1 not only is the strong_proof rule a different standard of proof it also by its terms allows the taxpayer more leeway than the danielson_rule in showing the proper characterization of the course of action followed by showing the intent of the parties at the time tl-n-3293-99 there is also some authority that the economic reality test of the fourth circuit is a rule unto itself see furman v united_states f_supp d s c aff’d without opinion 767_f2d_911 4th cir 409_fsupp_1015 w d va we think that this may mean that the fourth circuit applies the same two prongs as the strong_proof rule but does not require the higher standard of proof our conclusion is supported by major t c pincite which came to this conclusion regarding the economic reality test of the seventh circuit major t c pincite n also listed the fourth circuit along with the seventh as one that had not adopted the strong_proof rule citing general insurance ignoring the question of intent the important question here is whether characterizing part of the amounts as ordinary_income items has independent basis in fact or arguable relationship with business reality general insurance f 2d pincite quoting schulz f 2d pincite in regard to the characterization of the amounts as compensation there is little evidence that mr x performed services for corp b after tax_year agreement was entered it is more convincing that the amounts are for past services such payments are not precluded from being characterized as compensation 281_us_115 custom chrome inc v commissioner tcmemo_1998_317 it must be shown that there was not sufficient compensation in the prior tax years and that the amounts at issue were meant to be for that underpayment 95_tc_525 aff’d on another issue 965_f2d_1038 11th cir avis industrial corp v commissioner tcmemo_1995_434 although there may be facts supporting such conclusions in the present case there is a additional problem in that the payments are contingent on net_income such payments may be deemed dividends rather than compensation when they are paid to shareholders of the corporation even if the amounts are reasonable see 29_tc_339 aff'd 261_f2d_842 9th cir cert_denied 359_us_966 that the payments were not made to a current shareholder but as part of a sale of stock should not change the perception that they are payments related to the ownership of stock rather than compensation thus the regulations governing the deduction of this conclusion is also supported by an the unpublished opinion provided in vanlandingham v commissioner tcmemo_1987_66 aff'd per curiam in an unpublished opinion 836_f2d_1343 4th cir cert_denied 487_us_1237 there the fourth circuit affirmed on the basis of general insurance yet stated it did not necessarily endorse the strong_proof rule the fourth circuit does not approve of general reliance on unpublished opinions see also maryland national bank v commissioner tcmemo_1974_209 aff'd per curiam ustc 4th cir tl-n-3293-99 compensation recognize that an ostensible salary may be a payment for property sec_1_162-7 sec_1_162-7 states that compensation based upon any form of contingentcy invites scrutiny and provides the following standards for deduction generally speaking if contingent_compensation is paid pursuant to a free bargain between the employer and the individual made before the services are rendered not influenced by any consideration on the part of the employer other than that of securing on a fair and advantageous terms the services of the individual it should be allowed as a deduction even though in the actual working out of the contract it may prove to be greater than the amount which would ordinarily be paid the present case fails the standard set forth in the regulations in two ways - the contingent payments are for past services and there is other consideration ie the transfer of stock involved although the proposed position in the present case may not conflict with the regulations at the very least it potentially compromises the service’s position on the deduction of contingent_compensation further rights for compensation_for past services cannot be reported under the installment_method see sorenson v commissioner 22_tc_321 compare 54_tc_1083 aff’d 478_f2d_1049 9th cir thus it could be argued that all or part of the sale is disqualified from being reported under the installment_method and as a result all or part of gain currently attributable to tax_year should have been reported in tax_year which is a closed_year we think it could be successfully argued that the sale of stock should still be an installment_sale and that the sale of rights for compensation should be treated separately there is authority that similar agreements sold be treated separately from the sale of a business see 356_f2d_28 5th cir roberts v commissioner tcmemo_1983_143 further rights to payments for future services are property and can be reported on the installment_method 84_tc_50 realty loan t c pincite thus it could be argued that the tax_year agreement contemplated both past and future compensation and no allocation between the two was made still we do not think the service should risk shifting the payments to a closed_year under these facts if the contingent payments are bifurcated from the sale of the stock the sale would no longer be a contingent_payment_sale even without the contingent payments tl-n-3293-99 however that the amounts may not be attributable to past services would not preclude their characterization as payments for a covenant_not_to_compete which would be ordinary_income to mr x see general insurance f 2d pincite in addition a covenant_not_to_compete would involve future rather than past performance the tax_year agreement indicates that the agreement does not restrict the taxpayer from competing with corp a however that the agreement indicates that bonus compensation would not have been provided absent the taxpayer's agreement to support the management of corp b could be interpreted as a covenant_not_to_compete in addition the amounts at issue in tax_year were characterized as a prepayment premium in tax_year agreement the premium was based on a formula incorporating the bonus compensation provision and thus arguably was not itself compensation a prepayment premium is in essence interest and therefore ordinary_income see american life_insurance v commissioner 25_tc_1265 acq 1956_2_cb_5 revrul_73_137 1973_1_cb_68 in addition taxpayers have been held to their characterization of amounts as interest see bradley supra taiyo hawaii supra 68_tc_135 but it would be hard to argue all of the amount_paid as a prepayment premium has economic reality as interest under these facts because the prepayment premium exceeded the face_amount of the note from the facts currently presented we think the appropriate characterization of the entire tax_year agreement is a sale of the stock the contingent payments were based on the percentage of mr x’s stock ownership this indicates that the amounts were not compensation but payments in regard to stock ownership see eg 819_f2d_1315 5th cir 289_f2d_549 7th cir 368_f2d_272 ct_cl in addition the contingent payments were to last only as long as the note which was clearly for the payment for the stock the length of note which could be and was shortened by prepayment has no relevance to the amount of compensation due to mr x further if mr x were to be compensated for past services it logically would have happened when he left the company’s services not when he sold his stock on the other hand the note for a fixed amount appears to equal or exceed the fair_market_value of the stock in year this indicates that the contingent payments the sale of stock would still be an installment_sale because the note was not payable until a tax_year after the year_of_sale however basis would not be ratably recovered but would all be recovered in tax_year using the gross_profit_percentage when the one and only payment of attributable to sale was made tl-n-3293-99 are for something other than for the payment of the stock see 74_tc_1513 acq 1981_2_cb_2 rev_rul 1958_2_cb_90 still the reality of the situation seems to be that mr x no longer wanted to be involved with corp a and corp b by tax_year but foresaw potential growth in the companies in which he thought he deserved to participate as such in consideration for his substantial stock ownership he received a guarantee of participation in the profits of corp b for at least bb years and potentially g years corp a may have been willing to pay the additional_amounts to settle the dissent to the merger and avoid litigation open_transaction doctrine your submission raises the potential application of the open_transaction doctrine to the present case the open_transaction doctrine or cost_recovery_method was approved in 283_us_404 under the method no gain is realized until basis is recovered if the sale remains open the deferred payments are applied in reduction of basis as received and only when the amount received exceeds basis is there a taxable gain a cost_recovery_method is not an installment_sale_method therefore for the sale to be treated as an open_transaction mr x would had to have properly elected out of the installment_sale_method see temp sec_15a_453-1 and sec_15a_453-1 again there is no evidence that mr x made such an election further the open_transaction doctrine should have very limited applicability after the act the use of the method should be limited to those rare and extraordinary cases involving sales for a contingent price where the fair_market_value of the purchaser’s obligation cannot be reasonably ascertained temp sec_15a_453-1 s rept pincite in addition the ninth circuit has held that the cost_recovery_method is only available when the taxpayer does not know whether or not it will realize a gain see 836_f2d_1176 9th cir in any case we do not agree that the open_transaction doctrine will accomplish what you have argued it will that is the characterization of the payments made under the tax_year agreement instead the flush language of sec_453b would control and under it the gain recognized from the disposition of the installment_obligation is regarded as being derived from the property sold installment note as equity rather than debt tl-n-3293-99 the taxpayer has argued that he retained an equity_interest in the corporation under temp sec_15a_453-1 the term contingent_payment_sale does not include transaction with respect to which the installment_obligation represents under applicable principles of tax law an equity_interest in a corporation or similar transaction regardless of the existence of a stated maximum selling_price or a fixed payment term in determining whether an installment_obligation is equity the temporary regulations look to proposed_regulations under sec_385 which were withdrawn in and had an effective date after the sale in question see temp sec_15a_453-1 however case law governing debt equity issues would determine whether the installment note was in fact equity in this case see id that payments on the installment_obligation were based on the income of the company is an indication that the interest might be equity but it is clearly not sufficient see temp sec_15a_453-1 ex and ex in addition the tax_year agreement characterized the installment_obligation as debt a taxpayer can be bound by his characterization of an amount as debt rather than equity see eg bradley supra 108_tc_590 103_tc_481 aff’d 70_f3d_142 d c cir litchfield v commissioner tcmemo_1994_585 aff'd in an unpublished order ustc big_number 10th cir miller v commissioner tcmemo_1989_153 aff'd in an unpublished opinion 6th cir however as previously discussed the precedent of the fourth circuit may not be as strong as that employed in some of the cases cited which are from other circuits see general insurance supra but see taiyo hawaii which holds the taxpayer to its characterization of debt without employing any particular standard in addition the assertion that the installment_obligation is in fact debt has economic reality if the installment note is determined to be an equity_interest there would be no installment_sale of stock in tax_year but only the sale of the equity_interest in tax_year the tax_year agreement would not be treated as a disposition of an installment note the contingent payments and interest payments would arguably be dividends the charitable_contributions would arguably be contributions of an equity_interest tl-n-3293-99 alternative basis recovery it could be argued that basis should not be recovered ratably because of the disproportionately large payment on the note that was expected at the end of the transaction under temp sec_15a_453-1 a taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate in a timely manner that the application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis however here it is the taxpayer that wants to defer basis recovery further under the temporary regulations cited the taxpayer must request and receive timely permission to use an alternative method of basis recovery charitable_contribution in tax_year mr x made a charitable_contribution of all his interests in the tax_year agreement other than the payments under the note and the compensation payments there no other apparent rights or at least valuable rights in the agreement it appears taxpayer’s position is that only the payments excepted from the contribution are part of the installment_obligation however this seeming attempt to avoid sec_453b will not work since the entire agreement is an installment_obligation seeing the whole agreement as a sale of stock solidifies this approach in addition there does not have to be a direct contribution of the installment_obligation or contribution of a whole obligation for the disposition to occur thus a partner who contributes his partnership_interest to a charity realizes ordinary_income to the extent of his share of unrealized profits on the installment_obligations of the partnership revrul_60_352 1960_2_cb_208 deborah a butler by ____________________ gerald m horan senior technician reviewer income_tax accounting branch
